            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                       Desc Main
                                                                     Document     Page 1 of 32
 Fill in this information to identify the case:

 Debtor name         Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         18-65726
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    General Account (BB&T)                                                                3626                                     $8,577.45




           3.2.    Payroll Account (BB&T)                                                                6484                                     $8,862.28




           3.3.    Merchant Account (BB&T)                                                               5755                                         $21.15




           3.4.    Tax Savings Account (BB&T)                                                            7677                                         $72.00




           3.5.    Change Order Account (BB&T)                                                           7391                                     $1,343.40




           3.6.    Corporate Expense Account (BB&T)                                                      7715                                         $28.52



 4.        Other cash equivalents (Identify all)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                   Desc Main
                                                                     Document     Page 2 of 32
 Debtor         Trop, Inc.                                                                    Case number (If known) 18-65726
                Name


 5.        Total of Part 1.                                                                                                           $18,904.80
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           fixtures, furniture and equipment                                                $0.00    Tax records                          $68,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                   Desc Main
                                                                     Document     Page 3 of 32
 Debtor         Trop, Inc.                                                                    Case number (If known) 18-65726
                Name


 43.        Total of Part 7.                                                                                                             $68,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2007 Lexus                                                             $0.00                                         $11,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                          $11,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                   Desc Main
                                                                     Document     Page 4 of 32
 Debtor         Trop, Inc.                                                                    Case number (If known) 18-65726
                Name

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            general intangible property                                                Unknown                                              Unknown



 65.        Goodwill
            goodwill                                                                   Unknown                                              Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                  Desc Main
                                                                     Document     Page 5 of 32
 Debtor         Trop, Inc.                                                                   Case number (If known) 18-65726
                Name

           country club membership

           Loan to Kelly Galardi                                                                                                         $3,500.00



           Loan to JGP&P                                                                                                               $77,000.00



           Loan to Country Club, Inc.                                                                                                $161,000.00



           Loan to Joe Galardi                                                                                                         $12,747.45



           Loan to Crazy Horse                                                                                                       $186,500.00



           Loan to Club Onyx                                                                                                           $83,000.00



           Loan to Lucy Luc's Coffee Cafe                                                                                              $48,197.24



           Loan to Walleye, LLC                                                                                                        $15,000.00




 78.       Total of Part 11.                                                                                                       $586,944.69
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 18-65726-jwc                          Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                         Desc Main
                                                                          Document     Page 6 of 32
 Debtor          Trop, Inc.                                                                                          Case number (If known) 18-65726
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $18,904.80

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $68,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $11,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $586,944.69

 91. Total. Add lines 80 through 90 for each column                                                            $684,849.49           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $684,849.49




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                                 Desc Main
                                                                     Document     Page 7 of 32
 Fill in this information to identify the case:

 Debtor name          Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)              18-65726
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Ally Financial                                Describe debtor's property that is subject to a lien                   $11,117.48                $11,000.00
        Creditor's Name                               2007 Lexus
        PO Box 380901
        Minneapolis, MN 55438
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $11,117.48

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-65726-jwc                      Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                                      Desc Main
                                                                     Document     Page 8 of 32
 Fill in this information to identify the case:

 Debtor name         Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)           18-65726
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $62,808.32
           Ainsworth Dudley                                                     Contingent
           4200 Northside Parkway 1-200                                         Unliquidated
           Atlanta, GA 30327
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,819.16
           Alison Maguire                                                       Contingent
           11 Fairwood Drive                                                    Unliquidated
           Dallas, GA 30157
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           Allizandra Valcourt                                                  Contingent
           c/o Ainsworth G. Dudley                                              Unliquidated
           4200 Northside Parkway, 1-200
           Atlanta, GA 30327                                                    Disputed

           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,108.32
           Amanda Brown                                                         Contingent
           443 Wimberly Way                                                     Unliquidated
           Powder Springs, GA 30127
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         52507                                            Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                                      Desc Main
                                                                     Document     Page 9 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Andrew Hilley                                                         Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,827.52
          Ashley Bullock                                                        Contingent
          190 Huntington Circle                                                 Unliquidated
          Alpharetta, GA 30004
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,590.00
          Ashley Giordana                                                       Contingent
          PO Box 680968                                                         Unliquidated
          Marietta, GA 30068
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ashley Johnston                                                       Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ashley Langston                                                       Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Auto-Chlor                                                            Contingent
          4410 Bankers Circle                                                   Unliquidated
          Suite B                                                               Disputed
          Atlanta, GA 30360
                                                                             Basis for the claim:    notice only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,013,642.29
          Business First Bank                                                   Contingent
          North Shore Banking Center                                            Unliquidated
          1675 N. Hwy 190                                                       Disputed
          Independence, LA 70443
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 10 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Caroline Smith                                                        Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Chantilly, LLC                                                        Contingent
          2555 Chantilly Road                                                   Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          City of Brookhaven                                                    Contingent
          4362 Peachtree Road NE                                                Unliquidated
          Atlanta, GA 30319                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,999.70
          DeKalb Co Tax Commissioner                                            Contingent
          PO Box 100004                                                         Unliquidated
          Decatur, GA 30031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Devonne Washington                                                    Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Eagle Lakes                                                           Contingent
          2555 Chantilly Drive                                                  Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Elisha Morrow                                                         Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 11 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Georgia Attorney General                                              Contingent
          40 Capitol Square, SW                                                 Unliquidated
          Atlanta, GA 30334                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Georgia Department of Revenue                                         Contingent
          Compliance Division                                                   Unliquidated
          1800 Century Blvd, Suite 9100                                         Disputed
          Atlanta, GA 30345
                                                                             Basis for the claim:    notice only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Hailey Lytle                                                          Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Heather West                                                          Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Internal Revenue Service                                              Contingent
          401 W. Peachtree Street NW                                            Unliquidated
          Stop 334-D                                                            Disputed
          Atlanta, GA 30308
                                                                             Basis for the claim:    notice only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ivelisse Borges                                                       Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jachura Lawton                                                        Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 12 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jasmine Durden                                                        Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jessica Harris                                                        Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jessica Ward                                                          Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Julie Milburn                                                         Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Kaci Phillips                                                         Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Kimberly Kelly                                                        Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,956.68
          Latisha Blake                                                         Contingent
          3639 Salem Hills Drive                                                Unliquidated
          Lithonia, GA 30038
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 13 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,426.68
          Lauren Elizabeth Roberts                                              Contingent
          109 Ivy Hall Lane                                                     Unliquidated
          Dallas, GA 30132
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Lauren Roberts, et al.                                                Contingent
          c/o Ainsworth Dudley, Esq.                                            Unliquidated
          4200 Northside Parway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                                        FLSA suit in the Superior Court of Cobb County,
                                                                             Basis for the claim:
                                                                             CAFN# 18-1-1144-52
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $79,000.00
          LVA                                                                   Contingent
          2555 Chantilly Drive                                                  Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $57,817.52
          Michael L. Chapman, PC                                                Contingent
          4200 Northside Parkway                                                Unliquidated
          Building 1, Suite 200
                                                                                Disputed
          Atlanta, GA 30327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Nikki Simmons                                                         Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,000.00
          Parks, Chesin & Walbert PC                                            Contingent
          74 14th Street, 26th Floor                                            Unliquidated
          Atlanta, GA 30309
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rachel Konke                                                          Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 14 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rebekah Reschar                                                       Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rowan McCoy                                                           Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Sahra Amed                                                            Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Samantha Holdren                                                      Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,000.00
          Schulten Ward & Turner                                                Contingent
          260 W. Peachtree Street NW                                            Unliquidated
          #2700
                                                                                Disputed
          Atlanta, GA 30303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Shelly O'Neal-Senzer                                                  Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Starr Sullivan                                                        Contingent
          c/o Ainsworth G. Dudley                                               Unliquidated
          4200 Northside Parkway, 1-200
          Atlanta, GA 30327                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 15 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Stephany Kuykendall                                                   Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,622.55
          Tarpon Financial Corp                                                 Contingent
          c/o The Day Law Firm, LLC                                             Unliquidated
          1790 Atkinson Road, Suite F
          Lawrenceville, GA 30043                                               Disputed

          Date(s) debt was incurred                                                        Writ of Fieri Facias in the Magistrate Court of Fulton
                                                                             Basis for the claim:
                                                                             County, Recorded on August 23, 2018 re: Case No. 17MCG046045
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,185.84
          Teresa Gikas-Fears                                                    Contingent
          PO Box 2245                                                           Unliquidated
          Tucker, GA 30085
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $168,854.01
          Teri G. Galardi                                                       Contingent
          2555 Chantilly Drive                                                  Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,818.12
          Tiffany Leigh Miller                                                  Contingent
          3166 Evelyn Street                                                    Unliquidated
          Tucker, GA 30084
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Tiffany Terveen                                                       Contingent
          c/o Harlan S. Miller                                                  Unliquidated
          6868 Leslie Lane
          Macon, GA 31220                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Travelers Insurance                                                   Contingent
          PO Box 660317                                                         Unliquidated
          Dallas, TX 75266
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                     Desc Main
                                                                     Document      Page 16 of 32
 Debtor       Trop, Inc.                                                                              Case number (if known)            18-65726
              Name

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           U.S. Attorney General                                                Contingent
           U.S. Department of Justice                                           Unliquidated
           950 Pennsylvanie Avenue, NW                                          Disputed
           Washington, DC 20530-0001
                                                                             Basis for the claim:    notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           U.S. Attorney's Office                                               Contingent
           75 Ted Turner Drive, SW, #600                                        Unliquidated
           Atlanta, GA 30303                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           US Department of Treasury                                            Contingent
           1500 Pennsylvanie Avenue, NW                                         Unliquidated
           Washington, DC 20220                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Zoe Walker                                                           Contingent
           6868 Leslie Lane                                                     Unliquidated
           Macon, GA 31220
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    1,626,476.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,626,476.71




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                     Desc Main
                                                                     Document      Page 17 of 32
 Fill in this information to identify the case:

 Debtor name         Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         18-65726
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   merchant services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Signature Card Services
             List the contract number of any                                          2101 W. Burbank Blvd
                   government contract                                                Burbank, CA 91506


 2.2.        State what the contract or                   Lease on business
             lease is for and the nature of               property located at
             the debtor's interest                        1837 Corporate Blvd,
                                                          NE, Atlanta, GA 30329
                  State the term remaining
                                                                                      Teri Galardi Sep Prop Trust
             List the contract number of any                                          2555 Chantilly Drive
                   government contract                                                Atlanta, GA 30324




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                 Desc Main
                                                                     Document      Page 18 of 32
 Fill in this information to identify the case:

 Debtor name         Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         18-65726
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Teri G. Galardi                   2555 Chantilly Drive                               Business First Bank               D
                                               Atlanta, GA 30324                                                                    E/F       3.11
                                                                                                                                    G




    2.2      Teri G. Galardi                   2555 Chantilly Drive                               Business First Bank               D
             Sep Prop Trust                    Atlanta, GA 30324                                                                    E/F       3.11
                                                                                                                                    G




    2.3      Teri G. Galardi                   2555 Chantilly Drive                               DeKalb Co Tax                     D
             Sep Prop Trust                    Atlanta, GA 30324                                  Commissioner                      E/F       3.15
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 18-65726-jwc                     Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                        Desc Main
                                                                     Document      Page 19 of 32




 Fill in this information to identify your case:

 Debtor 1                    Teri Galardi
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number              18-65726
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Teri Galardi                                                          X
              Teri Galardi                                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       October 9, 2018                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 18-65726-jwc                          Doc 35           Filed 10/09/18 Entered 10/09/18 17:22:25                                                Desc Main
                                                                         Document      Page 20 of 32
 Fill in this information to identify your case:

 Debtor 1                   Teri Galardi
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           18-65726
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             684,849.49

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             684,849.49

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              11,117.48

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,626,476.71


                                                                                                                                     Your total liabilities $             1,637,594.19


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                      N/A

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                      N/A

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                      Desc Main
                                                                     Document      Page 21 of 32
 Debtor 1      Trop, Inc.                                                                 Case number (if known) 18-65726

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 18-65726-jwc                                 Doc 35               Filed 10/09/18 Entered 10/09/18 17:22:25                                                           Desc Main
                                                                                   Document      Page 22 of 32
 Fill in this information to identify the case:

 Debtor name            Trop, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               18-65726
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           684,849.49

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           684,849.49


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            11,117.48


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,626,476.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,637,594.19




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                             Desc Main
                                                                     Document      Page 23 of 32


 Fill in this information to identify the case:

 Debtor name         Trop, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         18-65726
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $5,330,295.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $7,820,404.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,092,238.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-65726-jwc                     Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                             Desc Main
                                                                     Document      Page 24 of 32
 Debtor       Trop, Inc.                                                                                Case number (if known) 18-65726



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Anthem BCBS                                                 June 26,                         $13,289.55           Secured debt
               PO Box 9907                                                 2018                                                  Unsecured loan repayments
               Columbus, GA 31908                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other health insurance
                                                                                                                               premium

       3.2.
               IPFS Corporation                                            July 2, 2018                       $7,215.92          Secured debt
               401 E. Jackson Street                                                                                             Unsecured loan repayments
               Suite 1250                                                                                                        Suppliers or vendors
               Tampa, FL 33602                                                                                                   Services
                                                                                                                                  Other insurance
                                                                                                                               (property/workers comp)

       3.3.
               Business First Bank                                         July 13, 2018                    $11,574.00           Secured debt
               North Shore Banking Center                                                                                        Unsecured loan repayments
               1675 N. Hwy 190                                                                                                   Suppliers or vendors
               Independence, LA 70443                                                                                            Services
                                                                                                                                 Other Rent


       3.4.
               Anthem BCBS                                                 July 26, 2018                    $13,289.55           Secured debt
               PO Box 9907                                                                                                       Unsecured loan repayments
               Columbus, GA 31908                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other health insurance
                                                                                                                               premium

       3.5.
               Sysco Atlanta                                               August 3,                          $6,708.04          Secured debt
               2225 Riverdale Road                                         2018                                                  Unsecured loan repayments
               Atlanta, GA 30337
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Business First Bank                                         August 17,                       $11,574.60           Secured debt
               North Shore Banking Center                                  2018                                                  Unsecured loan repayments
               1675 N. Hwy 190                                                                                                   Suppliers or vendors
               Independence, LA 70443                                                                                            Services
                                                                                                                                 Other Rent


       3.7.
               Sysco Atlanta                                               August 21,                         $6,708.03          Secured debt
               2225 Riverdale Road                                         2018                                                  Unsecured loan repayments
               Atlanta, GA 30337
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 18-65726-jwc                     Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                 Desc Main
                                                                     Document      Page 25 of 32
 Debtor       Trop, Inc.                                                                                Case number (if known) 18-65726



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.8.
               Anthem BCBS                                                 August 29,                       $18,743.89                Secured debt
               PO Box 9907                                                 2018                                                       Unsecured loan repayments
               Columbus, GA 31908                                                                                                     Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other health insurance
                                                                                                                                 premium

       3.9.
               Parks, Chesin & Walbert PC                                  June 4, 2018                     $10,000.00                Secured debt
               74 14th Street, 26th Floor                                                                                             Unsecured loan repayments
               Atlanta, GA 30309                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.10
       .
            Parks, Chesin & Walbert PC                                     June 29,                         $10,000.00                Secured debt
               74 14th Street, 26th Floor                                  2018                                                       Unsecured loan repayments
               Atlanta, GA 30309                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.11
       .
            Parks, Chesin & Walbert PC                                     August 3,                        $10,000.00                Secured debt
               74 14th Street, 26th Floor                                  2018                                                       Unsecured loan repayments
               Atlanta, GA 30309                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 18-65726-jwc                     Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                            Desc Main
                                                                     Document      Page 26 of 32
 Debtor       Trop, Inc.                                                                                Case number (if known) 18-65726




7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Samantha Holdren,                                 Complaint/FLSA            United States District Court,           Pending
               individually and on behalf of                     Collective Action         NDGA, ATL                               On appeal
               similarly interested persons,
                                                                                                                                   Concluded
               v. Trop, Inc., d/b/a Pink Pony
               and Teri Galardi
               1:18-cv-02833-MLB

       7.2.    Stephany Kuykendall, Hailey                                                 United States District Court,           Pending
               Lytle, Rowan McCoy, Zoe                                                     NDGA, ATL                               On appeal
               Walker, Jasmine Duren,
                                                                                                                                   Concluded
               Jachura Lawton and Tiffany
               Terveen v. Trop, Inc., d/b/a
               Pink Pony; Pony Tail, Inc.
               d/b/a Club Onyx; Teri L.
               Galardi, individually and in
               her capacities of President
               and Owner of Trop, Inc., and
               President and CEO of Pony
               Tail, Inc.
               1:17-CV-00462-AT

       7.3.    Ainsworth Dudley v. Trop,                         Garnishment               State Court of Gwinnett                 Pending
               Inc., d/b/a Pink Pony                                                       County                                  On appeal
               18-GC-02925-SO
                                                                                                                                   Concluded

       7.4.    Lauren Roberts, Latisha                           FLSA                      Superior Court of Cobb                  Pending
               Blake, Ashley Bullock, Ashley                                               County                                  On appeal
               Giordano, Teresa Gikas
                                                                                                                                   Concluded
               Fears, Tiffany Miller, Amanda
               Brown, Chelsea Sanders,
               Alison McGuire, Ainsworth
               Dudley, Esq., Michael
               Chapman, Esq. v. Trop, Inc.
               d/b/a Pink Pony
               18-1-1144-52

       7.5.    Tarpon Financial Corporation,                                               Magistrate Court of Fulton              Pending
               Transferee of First Peachtree                                               County                                  On appeal
               Finance, Inc. v. Trop, Inc.
                                                                                                                                   Concluded
               d/b/a Pink Pony Gentleman's
               Club
               17MCG046045

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                Desc Main
                                                                     Document      Page 27 of 32
 Debtor        Trop, Inc.                                                                                   Case number (if known) 18-65726




           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     McBryan, LLC
                 6849 Peachtree Dunwoody
                 Road                                                                                                          September
                 Atlanta, GA 30328                                                                                             19, 2018               $25,000.00

                 Email or website address
                 lmcbryan@mcbryanlaw.com

                 Who made the payment, if not debtor?
                 Teri G. Galardi



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
                Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                            Desc Main
                                                                     Document      Page 28 of 32
 Debtor      Trop, Inc.                                                                                 Case number (if known) 18-65726



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                                 Desc Main
                                                                     Document      Page 29 of 32
 Debtor      Trop, Inc.                                                                                 Case number (if known) 18-65726




          None

       Facility name and address                                      Names of anyone with                Description of the contents                   Do you still
                                                                      access to it                                                                      have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                            Desc Main
                                                                     Document      Page 30 of 32
 Debtor      Trop, Inc.                                                                                 Case number (if known) 18-65726



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Whaley Hammonds Tomasello, PC                                                                                         2013-Present
                    115 Westridge Ind. Blvd
                    Suite 200
                    McDonough, GA 30253

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Teri Galardi                                   2555 Chantilly Drive                                CEO                                    100
                                                      Atlanta, GA 30324

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Dennis Williams                                2555 Chantilly Drive                                CFO                                    0
                                                      Atlanta, GA 30324



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                            Desc Main
                                                                     Document      Page 31 of 32
 Debtor      Trop, Inc.                                                                                 Case number (if known) 18-65726




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 9, 2018

 /s/ Teri Galardi                                                       Teri Galardi
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 18-65726-jwc                       Doc 35            Filed 10/09/18 Entered 10/09/18 17:22:25                               Desc Main
                                                                     Document      Page 32 of 32
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Trop, Inc.                                                                                                Case No.       18-65726
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 9, 2018                                                        Signature /s/ Teri Galardi
                                                                                            Teri Galardi

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
